NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 16 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

VAHE KHACHATOURIAN,                              No. 12-55364

              Plaintiff - Appellant,             D.C. No. 2:10-cv-08436-SJO-RZ

  v.
                                                 MEMORANDUM*
HACIENDA LA PUENTE UNIFIED
SCHOOL DISTRICT,

              Defendant,

  And

MAUREEN SCANLON; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                      Argued and Submitted January 9, 2014
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: REINHARDT and CLIFTON, Circuit Judges, and RAKOFF, Senior
District Judge.**

      Plaintiff-Appellant Vahe Khachatourian sued Defendants-Appellees

Maureen Scanlon, Robert Casper, Fernando Sanchez, Daniel Monarrez, William

Roberts, and Robert Barba under 42 U.S.C. § 1983, claiming that they violated his

Fourth and Fifth Amendment rights. The district court granted summary judgment

in favor of Defendants, and Khachatourian appealed.

      We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s grant of summary judgment, Cameron v. Craig, 713 F.3d 1012, 1018 (9th

Cir. 2013), and we affirm.

I.    Fourth Amendment

      To show a Fourth Amendment violation, Khachatourian has to demonstrate

a reasonable expectation of privacy in the area searched. See United States v. SDI

Future Health, Inc., 568 F.3d 684, 695 (9th Cir. 2009). Viewing the evidence in

the light most favorable to Khachatourian, it could be found that he had a

subjective expectation of privacy in his classroom and desk drawers therein.

Expectations of privacy, however, are not reasonable where an employee is on

notice “that searches of the type to which he was subjected might occur from time

       **
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.

                                         2
to time for work-related purposes.” Schowengerdt v. Gen. Dynamics Corp., 823
F.2d 1328, 1335 (9th Cir. 1987).

      Here, it is undisputed that Khachatourian knew that canine searches for

contraband drugs and firearms were regularly conducted in his classroom, as he

had seen them take place during his tenure at the school. In the school context, a

search for drugs or firearms is necessarily work-related, because getting rid of such

contraband furthers the school’s educational objectives by facilitating “an

environment in which learning can take place.” New Jersey v. T.L.O., 469 U.S.
325, 340 (1985). Khachatourian’s expectation of privacy in his classroom was

therefore not a reasonable one, and the use of a dog to sniff around his classroom

could not violate his Fourth Amendment rights.

      We nevertheless assume arguendo that Khachatourian had a reasonable

expectation of privacy in the contents of his desk drawers. Under the Fourth

Amendment, “public employer intrusions on the constitutionally protected privacy

interests of government employees for . . . investigations of work-related

misconduct[] should be judged by the standard of reasonableness under all the

circumstances.” United States v. Taketa, 923 F.2d 665, 673–74 (9th Cir. 1991)

(quoting O’Connor v. Ortega, 480 U.S. 709, 725–26 (1987) (plurality opinion))

(internal quotation marks omitted). The reasonableness standard applies to a search


                                          3
that was initially conducted as part of an investigation into work-related

misconduct, even if it later becomes an investigation of criminal misconduct. See

id. at 673–75. Applying the reasonableness standard, we conclude that the

warrantless search of the desk drawers after the dog had alerted toward them was

permissible under the Fourth Amendment.

      Because we conclude that this search, which uncovered Khachatourian’s gun

and knife, was permissible under the Fourth Amendment, his arrest for violations

of California Penal Code §§ 626.9(b) and 626.10(a) was also justified under the

Fourth Amendment, as the gun and knife, along with Khachatourian’s admission

that those objects were his, provided sufficient probable cause to arrest him.

Contrary to Khachatourian’s arguments, a police officer is not required to engage

in legal analysis at the scene of arrest, and the officer’s subjective intentions in

making the arrest are irrelevant, see, e.g., United States v. Lopez, 482 F.3d 1067,

1072 (9th Cir. 2007).

II.   Fifth Amendment

      We assume without deciding that school officials conducting an

investigation into misconduct that is both work-related and potentially criminal

could be required to provide the subject of an interrogation warnings under

Miranda v. Arizona, 384 U.S. 436 (1966). Miranda, however, applies only to


                                           4
custodial interrogations—that is, questioning conducted “after a person has been

taken into custody or otherwise deprived of his freedom of action in any significant

way.” Id. at 444.

      We “examin[e] all of the circumstances surrounding the interrogation, [and]

decide ‘whether there [was] a formal arrest or restraint on freedom of movement of

the degree associated with a formal arrest.’” United States v. Kim, 292 F.3d 969,

973 (9th Cir. 2002) (third alteration in original) (quoting Stansbury v. California,

511 U.S. 318, 322 (1994)). The undisputed facts include the following: the school

setting where the interrogation was conducted was familiar to Khachatourian, there

was little coercion employed other than the presence of his supervisors and the

intermittent presence of a single police officer, and the episodes of questioning

were short and lasted less than two hours in total. Most importantly, the undisputed

facts demonstrate not only that Khachatourian remained free to leave the classroom

and office where the questioning took place, but that he actually left to consult his

union representative. In other words, Khachatourian was never restrained in a

manner equivalent to a formal arrest. We therefore conclude that Khachatourian




                                          5
was not subjected to a custodial interrogation and was thus not entitled to Miranda

warnings.1

      AFFIRMED.




      1
        We also reject Khachatourian’s arguments attempting to assert claims
grounded on state law, in particular Lybarger v. City of Los Angeles, 710 P.2d 329
(Cal. 1985), as the complaint’s sole claim for relief is under 42 U.S.C. § 1983.

                                         6